TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00053-CV


                 Ken Paxton, Attorney General of the State of Texas, Appellant

                                                    v.

                                City of Carrollton, Texas, Appellee



                 FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
          NO. D-1-GV-12-000989, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

               Appellant has filed an unopposed motion to abate the appeal to continue ongoing

settlement discussions and resolve the parties’ dispute. We grant the motion and abate the appeal.

See Tex. R. App. P. 42.1(a)(2)(C). The parties shall submit either a joint status report concerning

the status of settlement negotiations or a motion to dismiss on or before July 30, 2019. The appeal

will remain abated until further order of this Court.

               It is so ordered on April 2, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: April 2, 2019